Filed 7/8/22 In re Q.T. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


In re Q.T. et al., Persons Coming                              B314021
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct.
AND FAMILY SERVICES,                                           Nos. 20CCJP04657A,
                                                               20CCJP04657B)
         Plaintiff and Respondent,

         v.

TONY T.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Stacy Wiese, Judge. Affirmed.
     Jesse F. Rodriguez, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and David Michael Miller, Deputy
County Counsel, for Plaintiff and Respondent.
                        ——————————
       Tony T. (father) appeals from the juvenile court’s order
terminating jurisdiction over his minor sons, Q.T. and A.T., and
granting sole physical custody to their mother with unmonitored
visitation to father. On appeal, father argues the juvenile court
abused its discretion in not allowing father to return to the
family’s home until he completed his case plan. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND1
I.     Initiation of dependency proceedings
       “In August 2020, the El Monte Police Department executed
search warrants on father’s home and his female companion’s
home after receiving information about father distributing child
pornography. Father resided with the mother and his children.
Father also had a female companion and sometimes spent the
night at her home. While executing the warrant, the police
recovered child pornography videos on father’s phone. These
videos included 21 files depicting child pornography of young
girls, ages two to five, which police located in a file folder in
father’s phone. A detective concluded that father was looking for
child pornography videos and purposefully saved them onto his
phone based on the volume of videos and where the files were
saved on father’s phone.

      1A  portion of the factual and procedural background is
taken from this court’s prior opinion in In re Q.T. (Dec. 17, 2021,
B310598) [nonpub. opn.]. On this court’s own motion, we take
judicial notice of our prior unpublished opinion. (Evid. Code,
§§ 452, subd. (d), 459, subd. (a).)




                                 2
       “A detective interviewed father after law enforcement
executed a search warrant at the family home. Father conceded
that he sent a child pornography video to his female companion.
Father denied having any further child pornography other than
the single video.
       “After his arrest, the El Monte Police Department again
interviewed father. Father described publishing a video
depicting an ‘adult and child’ and described it further as ‘[s]exual
abuse, like intercourse.’ He estimated that the girl in the video
was ‘around 3’ years old and stated that he received the video
from a Facebook group. When asked about his motivations for
sending the video to his female companion, father said that he
sent the video to her because it was ‘very interesting’ and because
he wanted to have sex with his companion. Father described
storing child pornography on his phone from March 2020 to
August 2020, a period of roughly five months, although he denied
enjoying child pornography. In executing a search warrant with
internet service providers, the El Monte Police Department
concluded that father uploaded the child pornography video that
he sent to his female companion from the internet protocol (IP)
address associated with the family home.
       “While executing the search warrant at the home of father’s
female companion, law enforcement found 25 ecstasy pills and
21 vials of ketamine.
       “In an interview with the Los Angeles County Department
of Children and Family Services (DCFS) . . . , father said that he
accidentally clicked on a link from a Facebook group without
realizing it was child pornography. He reported that the videos
automatically downloaded to his phone. Father also denied




                                 3
watching the child pornography videos, with the exception of the
video that he sent to his female companion. [¶] . . . [¶]
      “In September 2020, . . . DCFS filed a Welfare and
Institutions Code[2 ] section 300 petition regarding Q.T. and A.T.
Under section 300, subdivisions (b)(1) and (d), . . . DCFS alleged
that father’s possession of child pornography and the mother’s
failure to protect the children from father established a basis for
jurisdiction. Under section 300, subdivision (b)(1), . . . DCFS
alleged that father’s drug abuse and mother’s failure to protect
the children from father’s drug abuse created a second basis for
jurisdiction.
       “On September 8, 2020, at the detention hearing, the
juvenile court detained the children from father and placed the
children in the mother’s care. The juvenile court ordered that
father was to have monitored visitation with children.” (In re
Q.T., supra, B310598.)
II.    Jurisdiction and disposition hearing
       “In . . . DCFS’s interview with father for the jurisdiction
and disposition report, he described looking for videos online
which were ‘strange and weird’ during the COVID-19 pandemic.
Father said that he randomly clicked on videos on a pornography
website and some of them depicted child pornography. He said
he clicked on one video depicting an adult male having sex with a
two-year-old girl. Father admitted watching the whole video,
which he estimated lasted 1.5 minutes. He said the 1.5-minute
video ‘goes by fast, and it is not a long time.’ He denied being
sexually aroused by the child pornography. In addition, father


      [2 ] All statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                 4
indicated that he placed the child pornography in a secure file
protected by a password to prevent his children from accessing
the child pornography. Father also denied knowing that it was
illegal to possess child pornography.
       “In the same report, . . . DCFS noted that father was
engaging in therapy to address both child pornography and drugs
prior to the disposition hearing. From father’s self-reporting, the
therapist understood that father accidentally looked at one piece
of child pornography one time. The therapist was surprised to
learn from . . . DCFS that there were 21 child pornography videos
and that they involved children under the age of five.
       “In the jurisdiction and disposition report, father said he
began using drugs during the COVID-19 pandemic after he lost
his job. Father stated that he would spend the night with his
female companion and used the substances at her home. He said
he would return to his home when he was no longer under the
influence. When visiting his companion, father said he took a
quarter pill of ecstasy to stay awake and used marijuana for
recreational purposes. Father also indicated that he used
ketamine to calm himself and to help him sleep. In addition, he
also indicated that he stopped using drugs after . . . DCFS first
interviewed him. Father voluntarily tested twice for . . . DCFS
prior to the disposition hearing, and both tests were negative.
The mother said she had no knowledge that father was using
drugs and that he did not use around her or the children.
       “Prior to the jurisdiction and disposition hearing, both
parents participated in a planning meeting with two DCFS social
workers. At the meeting, father indicated that he had a personal
goal to stop abusing drugs.” (In re Q.T., supra, B310598.)




                                 5
      “At the time of the jurisdiction and disposition hearing,
father was charged with two crimes related to child
pornography.” (In re Q.T., supra, B310598.)
      “On January 12, 2021, the juvenile court presided over the
jurisdiction and disposition hearing. The parties asked the court
to consider written exhibits and did not offer any testimony.
Regarding father, the juvenile court sustained the allegations
with regard to both the child pornography and drug abuse
theories. The juvenile court made credibility determinations
against father’s statements regarding the number of child
pornography videos he possessed, his motivations for looking at
the videos, and his knowledge of the legality of his actions.
Regarding the drug allegations, the juvenile court only noted that
it was sustaining the entirety of the allegations against father.
For father’s case plan, the juvenile court ordered father to do a
sex abuse program for perpetrators, individual counseling to
address child pornography, a parenting program, and ordered
drug testing with the matter to be ‘walked on’ for hearing if there
were any missed or dirty drug tests.” (In re Q.T., supra,
B310598.)
III. Six-month status review report
      In its July 2021 status review report, DCFS stated that the
children continued to reside with their mother in the family’s
home, and that no concerns had been reported. The mother was
receiving family maintenance services, and had been compliant
with her case plan. She had completed a family preservation
program, and continued to participate in a parenting education
program and individual counseling services. The mother was
meeting all of the children’s needs, and consistently providing
them with appropriate care and supervision.




                                 6
       DCFS reported that father also had been overall compliant
with his case plan. He had tested negative for drugs and alcohol
in his on-demand tests. He was attending a parenting education
program, and had completed eight of 10 sessions. Father’s
therapist indicated that father had been attending individual
counseling every two weeks since September 2020. With DCFS’s
approval, the individual counseling program included sexual
abuse counseling for perpetrators. In a brief letter submitted to
DCFS, the therapist stated that father “has participated well in
counseling” by “sharing openly” and “gaining insights and lessons
on how to improve in his role as a husband and father after
reflecting on recent events leading to criminal and DCFS court
cases.” The therapist also was providing conjoint counseling to
the parents, and they had attended four sessions since September
2020. The primary focus of the conjoint therapy was to address
issues in the marriage due to father’s infidelity.
       Father had been attending monitored visits with the
children at a local park six hours per week. Father was
cooperative and compliant with his visitation, and no concerns
had been reported. The children expressed excitement and joy
when visiting with father, and appeared to be comfortable with
him. Effective June 20, 2021, DCFS liberalized father’s visits to
unmonitored. At father’s request, the visits took place every
Sunday from 2:00 p.m. to 8:00 p.m. to accommodate his work
schedule.
       In its report, DCFS noted that both the parents and
the children wanted father to return to the family’s home. The
parents also were requesting that the juvenile court terminate its
jurisdiction at the next hearing with a family law order, and
stated that they were willing to abide by the terms of such order.




                                7
Father had pleaded not guilty to the charges involving child
pornography, and the criminal case against him remained
pending.
       DCFS recommended the juvenile court terminate
jurisdiction over the children with a family law order granting
sole physical to the mother, legal custody to both parents, and
unmonitored visitation to father. DCFS assessed the risk to the
children in mother’s care as “LOW” because no new referrals
regarding the family were being investigated, and both parents
continued to participate in services and to show improvement
in rebuilding their relationship. DCFS recommended, however,
that father remain out of the family’s home because his criminal
case had not been resolved, and he had not completed his case
plan. In particular, DCFS wanted father to complete his
parenting education program and to continue attending
individual counseling to address sexual abuse counseling issues.
IV. Termination of jurisdiction
       On July 13, 2021, the juvenile court held a six-month
review hearing pursuant to section 364. Counsel for the
mother and counsel for the children submitted on DCFS’s
recommendation that the court terminate jurisdiction and issue
a family law order granting sole physical custody to mother, joint
legal custody to both parents, and unmonitored visits to father.
Counsel for DCFS opposed father’s request to return to the
family’s home because he had not completed his case plan.
Counsel for the children also opposed the request, noting that,
while the children missed father, he had only recently begun
unmonitored visits and he still needed to complete his court-
ordered services. Counsel for father continued to object to




                                8
the court’s jurisdiction and requested the children be
immediately returned to father’s custody.
      The juvenile court ordered the termination of jurisdiction
over the children pending the receipt of a custody order. In
accordance with DCFS’s recommendation, the custody order
granted joint legal custody to both parents, sole physical custody
to mother, and unmonitored visitation to father a minimum of six
hours per week. In adopting DCFS’s recommendation that father
not return to the family’s home at that time, the court noted that
father had not completed his case plan and had only begun to
have unmonitored visits with the children. On July 16, 2021, the
court signed the custody order and terminated its jurisdiction.
The custody order provided that father could petition the family
court for a change in custody once he had completed a parenting
education program and individual counseling to address sexual
abuse counseling for perpetrators.
      Father filed a timely appeal.
                           DISCUSSION
      On appeal, father solely challenges the portion of the
juvenile court’s custody order limiting his contact with the
children to unmonitored visitation. Father specifically contends
the court abused its discretion in denying his request to return to
the family’s home because the children were at low risk of abuse,
and it was in their best interests for father to reside with them.
I.    Governing legal principles
      “Once a child has been adjudged a dependent of the
juvenile court pursuant . . . to section 300, . . . ‘any issues
regarding custodial rights between his or her parents shall be
determined solely by the juvenile court . . . so long as the child
remains a dependent of the juvenile court.’ ” (In re Anna T.




                                 9
(2020) 55 Cal.App.5th 870, 876; § 302, subd. (c).) Section 364,
subdivision (a) requires the juvenile court to conduct a review
hearing every six months for a dependent child who has been
placed in the physical custody of a parent. (See In re T.S. (2020)
52 Cal.App.5th 503, 512.) At a hearing held pursuant to
section 364, the juvenile court must terminate jurisdiction over
the dependent child unless the conditions that initially justified
jurisdiction still exist or are likely to exist if supervision is
withdrawn. (§ 364, subd. (c).)
       When terminating jurisdiction over a dependent child,
section 362.4, subdivision (a) authorizes the juvenile court to
issue “an order determining the custody of, or visitation with, the
child.” Section 362.4, subdivision (b) specifies that the order
“shall continue until modified or terminated by a subsequent
order of the superior court,” and directs that the order be filed in
a pending family court proceeding (id., subd. (b)) or if there is
none, as part of a new family court file (id., subd. (c)).
       In making a custody or visitation order pursuant to
section 362.4, commonly referred to as an “ ‘exit order,’ ” the
juvenile court’s “ ‘focus and primary consideration must
always be the best interests of the child.’ ” (In re T.S., supra,
52 Cal.App.5th at p. 513.) The juvenile court is not restrained by
any preferences or presumptions that are ordinarily applicable in
family court. (In re Nicholas H. (2003) 112 Cal.App.4th 251, 268;
accord, In re C.M. (2019) 38 Cal.App.5th 101, 110 [“ ‘presumption
of parental fitness that underlies custody law in the family court
just does not apply to dependency case’ ”].) We review the
juvenile court’s decision to terminate jurisdiction and to issue an
exit order for abuse of discretion. (In re C.W. (2019)
33 Cal.App.5th 835, 863; In re M.R. (2017) 7 Cal.App.5th 886,




                                10
902.) We “ ‘may not disturb the order unless the court
“ ‘ “exceeded the limits of legal discretion by making an arbitrary,
capricious, or patently absurd determination.” ’ ” ’ ” (In re M.R.,
at p. 902.)
II.    The juvenile court did not abuse its discretion in
       denying father’s request to return to the family’s
       home prior to completing his case plan
       In terminating jurisdiction and issuing a custody exit order,
the juvenile court granted father unmonitored visitation with the
children a minimum of six hours per week. While the juvenile
court denied father’s request to return to the family’s home at
that time, it noted that father could seek a modification of the
order in family court once he had completed his case plan. We
conclude the juvenile court acted well within its discretion in
fashioning the custody order.
       The record reflects that, at the time of the six-month review
hearing, the children were doing well in their mother’s care, and
she was continuing to meet all of their physical and emotional
needs. Father had attended eight of 10 parenting education
sessions and four conjoint counseling sessions with the mother,
and he was participating in individual counseling that included
sexual abuse counseling for perpetrators. His weekly visits with
the children had been monitored until three weeks prior to the
status review hearing, when DCFS had liberalized the visitation
schedule to unmonitored day visits. Given that father had not
completed his case plan and had only recently transitioned to
unmonitored visits, the juvenile court reasonably could conclude
it was in the children’s best interests that father not reside with
them until he had shown more progress with his court-ordered
services.




                                11
       In challenging the custody order, father argues that “the
present case does not involve such serious physical, sexual, or
emotional abuse” against his two minor sons, “but only a risk
of sexual abuse.” As our Supreme Court has made clear,
however, the juvenile court “ ‘need not wait until a child
is seriously abused or injured to . . . take the steps necessary to
protect the child.’ ” (In re I.J. (2013) 56 Cal.4th 766, 773.)
Moreover, “ ‘[s]ome risks may be substantial even if they carry a
low degree of probability because the magnitude of the harm is
potentially great.’ ” (Id. at p. 778.) This includes the risk that a
child may suffer sexual abuse based on the parent’s possession
of child pornography in the child’s home. (In re S.R. (2020)
48 Cal.App.5th 204, 224 [“juvenile court correctly found that
‘being involved in child pornography or some other hands-on
sexual abuse is a great, great danger to the child and would do
her extreme harm’ ”].) Here, father possessed 21 videos depicting
child pornography of girls under the age of five, he published one
of the videos to his female companion from the family’s home IP
address, and he connected that video to his desire to have sexual
relations with his companion. While DCFS assessed the current
risk to the children as low in its six-month status review report,
it did so on the basis that the children had been residing with
their mother and no safety concerns had been reported during the
time they were solely in her care. Indeed, DCFS’s
recommendation that the juvenile court terminate its jurisdiction
with a family law order was contingent upon father remaining
out of the family’s home until he made more progress with his
case plan.
       We likewise reject father’s contention that the juvenile
court did not have any ongoing concerns about the children’s




                                12
safety in his care when it terminated jurisdiction because it
allowed father to have unsupervised contact with the children as
part of the custody order. As the Supreme Court has explained,
“there are situations in which a juvenile court may reasonably
determine that continued supervision of the minor as a
dependent child is not necessary for the child’s protection, and at
the same time conclude that conditions on visitation are
necessary to minimize, if not eliminate, the danger that visits
might subject the minor to the same risk of physical abuse or
emotional harm that previously led to the dependency
adjudication.” (In re Chantal S. (1996) 13 Cal.4th 196, 204.) In
such a situation, section 362.4 “authorize[s] the juvenile court to
issue an appropriate protective order conditioning custody or
visitation on a parent’s participation in a counseling program” or
other services. (Ibid.) In this case, the juvenile court granted
father unmonitored day visits with the children, but denied his
request the children be returned to his physical custody. The
court also stated in its custody order that father could seek
modification of the order “once he has completed a parenting
education program and individual counseling to address sexual
abuse counseling for perpetrators.” Contrary to father’s claim,
the court did not permit him to have “unconditional contact” with
the children. Instead, the court made clear that father’s ability to
seek joint physical custody of the children in the future was
contingent upon his substantial compliance with his case plan.
       Based on the totality of the record, including the
seriousness of the sustained allegations against father,
his incomplete case plan, and the relative recency of his
unsupervised visitation, the juvenile court reasonably could
conclude the best interests of the children would be served by




                                13
awarding sole physical custody to the mother and unmonitored
visits to father until father demonstrated greater progress in
addressing the issues that led to the dependency proceedings.
Father will be able to seek modification of the custody order from
the family court if his progress continues. On this record, the
juvenile court’s order was not an abuse of discretion.
                           DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED.

                                          KIM, J.*

We concur:



             EDMON, P. J.



             LAVIN, J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                14